Daniel, Judge.
It is a general rule that a tenant shall never be permitted to controvert or raise objections to his landlord’s title; which rule extends to all parties claiming under the lessor or lessee ; so that the lessee’s assignee, or under-tenant, cannot object to the,title of the lessor or of his assignee any more than the lessee himself could. Comyn on Landlord and Tenant, 519, and’ the cases there cited. The distinction between an assignment and a lease depends solely upon the quantity of interest which passes, and not upon the extent of the premises transferred. When, therefore the lessee of a house for seven years demises part the house to another for the whole of his term, this is hot an under-lease, but an assignment pro tanto. " Crusoe dem. Blencowe v. Bugby, 3 Wilso, 234. Blk. Rep. 766. Comyn on L. and T., 52. The defendant had a moiety of the interest in the term mentioned in the cáse assigned to himself, *42subsequently the other moiety was assigned to Candler. two assignees entered and held the term as tenants in common. Whereupon the relationship of landlord and ten- . r r immediately took place between the lessor and them. Candler and the defendant, by the assignment of the term to were privies in estate in the term covered by the original deed of lease, and each was estopped by that deed controvert the lessor’s title, before he surrendered the possession to the lessor. Co. Litt, 352, a. Brireton v. Evans. Cro. 700. Hudson v. Robinson, 4 Maul and Selwin Where a party is estopped by his deed, all persons under it through him are equally bound by the estoppel. Stowe v. Wyse, 7 Conn. Rep. 214. The defendant as to’a m0'ety was estopped, being as to this part an assignee of the lease; and as to the other moiety, he could not be permitted to set up any defence to this action under a. conveyance from Candler, because his grantor at the date of that • deed was equally estopped to dispute the lessor’s title, which estoppel bound the grantee. We think the-, must be affirmed.
Where a his deed, 3ÜST tinder or through-him are equally hound by' the estop-pel.
Judgment affirmed»